Citation Nr: 0120324
Decision Date: 09/21/01	Archive Date: 12/03/01

DOCKET NO. 79-06 859               DATE SEP 21, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

ORDER

The following corrections are made in a decision issued by the
Board of Veterans' Appeals in this case on August 8, 2001:

On Line 10, page 13, correct "III. Increased Rating From March 1,
1996" to read "III. Increased Rating From January 16, 1996".

On Line 23, page 16, correct "March 6, 1996" to read "January 16,
1996".

U. R. POWELL 
Member, Board of Veterans' Appeals



